Name: Commission Regulation (EC) NoÃ 1362/2007 of 22 November 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Salame Cremona (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  foodstuff;  Europe;  consumption
 Date Published: nan

 23.11.2007 EN Official Journal of the European Union L 305/3 COMMISSION REGULATION (EC) No 1362/2007 of 22 November 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Salame Cremona (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third and fourth subparagraphs of Article 7(5) thereof, Whereas: (1) Under Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Italys application to register the name Salame Cremona was published in the Official Journal of the European Union (2). (2) Germany and the Netherlands submitted an objection to the registration under Article 7(1) of Regulation (EC) No 510/2006. Germany and the Netherlands indicated in their statements of objection that the conditions laid down in Article 2 of Regulation (EC) No 510/2006 had not been met. In particular, in Germanys view, the link between the product and the region had not been shown. In the view of the Netherlands, the link between the geographical area (of production) in question and the name Salame Cremona had not been shown sufficiently, on the one hand, and on the other hand, in the absence of any additional requirement, limiting the origin of the basic pork ingredients to the north and centre of Italy (or even to the geographical area identified in point 4.3) must be deemed simply a barrier to trade; finally, it is not established in point 4.5 how requiring that Salame Cremona be produced, packaged and sliced only in the area of production is helpful as regards controls and traceability, or in preserving the qualitative characteristics of the product. (3) By letters dated 2 March 2006, the Commission asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. (4) Given that no agreement was reached between Italy, Germany and the Netherlands within the designated time frame, the Commission must adopt a decision in accordance with the procedure outlined in Article 15(2) of Regulation (EC) No 510/2006. (5) Following consultation between Italy, Germany and the Netherlands, details have been added to the product specification of the designation in question. In response to the comment from Germany and the Netherlands that the link between the product and the region had not been shown, it has been clearly stated that the link is based on reputation. In response to the second comment from the Netherlands, the restriction regarding the regions from which the basic ingredient may come has been dropped and more details have been included as to specific conditions for the breeding and feeding of the pigs, and the influence of these factors on the characteristics of the final product. Finally, the Italian authorities have argued that it is necessary for control reasons that the product be sliced and packaged in the area. The Italian authorities have also argued that, were the product to be transported in temperature-controlled conditions and sliced at a remove in terms of time and space, the organoleptic characteristics of the sausage would be affected. The Dutch authorities have said that they accept these explanations on condition that they be included in the application, which they now have been. (6) In the Commission's opinion, the amended version of the product specification is fully in compliance with Regulation (EC) No 510/2006. (7) In light of the above, the designation should be entered into the Register of protected designations of origin and protected geographical indications. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the register. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 126, 25.5.2005, p. 14. ANNEX I Agricultural products intended for human consumption listed in Annex I of the Treaty: Class 1.2 Meat products (cooked, salted, smoked, etc.) ITALY Salame Cremona (PGI) ANNEX II TEXT OF SUMMARY COUNCIL REGULATION (EC) No 510/2006 on protected geographical indications and protected designations of origin for agricultural products and foodstuffs SALAME CREMONA EC No: IT/PGI/005/0265/27.12.2002 PDO ( ¦) PGI (X) This summary sets out the main points of the product specification for information purposes. 1. Responsible department in the Member State: Name : Ministero delle politiche agricole alimentari e forestali Address : Via XX Settembre, 20  I-00187 ROMA Tel. : (39) 064 81 99 68/06 46 65 51 04 Fax : (39) 06 42 01 31 26 E-mail : qpa3@politicheagricole.it 2. Group: Name : Consorzio Salame Cremona Address : Piazza Cadorna, 6  I-26100 CREMONA Tel. : (39) 03 72 41 71 Fax : (39) 03 72 41 73 40 E-mail : info@salamecremona.it Composition : producers/processors (X) other categories ( ¦) 3. Type of product: Class 1.2: Meat products 4. Specification: (Summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name: Salame Cremona 4.2. Description: Salame Cremona is an uncooked cured and matured sausage product, with the following characteristics when released for consumption: Physico-morphological characteristics:  weight of not less than 500 g after maturing  diameter of not less than 65 mm when prepared  length of not less than 150 mm when prepared Chemical and physico-chemical characteristics:  total protein: min. 20,0 %  collagen/protein ratio: max. 0,10  water/protein ratio: max. 2,00  fat/protein ratio: max. 2,00  pH: 5,20 or higher Microbiological characteristics:  mesophilic total colony units: > 1 Ã  107 per gram, with a prevalence of lactic acid bacteria and coccus. Organoleptic characteristics:  appearance: cylindrical, with irregular features  consistency: the product should be compact and tender  appearance on slicing: slices are compact and homogenous, with typical binding of fragments of muscle and fat, the edges of which are not clearly visible (so called smelmato appearance). There is no visible gristle.  colour: deep red  odour: typical spicy fragrance. 4.3. Geographical area: The area where Salame Cremona is manufactured comprises the following regions: Lombardy, Emilia Romagna, Piedmont and Veneto. 4.4. Proof of origin: As regards controls on the origin certification of PGI production, proof that the Salame Cremona originates from the restricted geographical area is certified by the inspection body referred to in point 7 on the basis of the various formalities which the producers fulfil throughout the production cycle. The main features of these formalities, which ensure traceability of the product at each stage in the process and are followed by the producers, are as follows:  inclusion on an ad hoc list kept by the inspection body referred to in point 7 below;  declaration to the inspection body of the quantities of Salame Cremona produced annually;  keeping of appropriate Salame Cremona production registers. 4.5. Method of production: The production process may be summed up as follows: the basic ingredients for PGI production must come from pigs treated according to a series of provisions governing feed composition and feeding practice. Among the pigs that may be used are the traditional Large White Italiana and Landrace Italiana breeds, as improved by the Italian herdbook (Libro Genealogico Italiano), or the progeny of boars of such breeds; the progeny of boars of the Duroc Italiana breed, as improved by the Italian herdbook; the progeny of boars of other breeds or cross-bred boars provided they come from selection or crossing schemes whose purposes are compatible with those of the Italian herd book for the production of heavy pigs. The pigs are sent for slaughter between the end of their ninth month and their fifteenth month. The average weight of each pig sent for slaughter must lie between 144 kg and 176 kg. The pork used in the sausage consists of muscle tissue from carcases and pieces of striated muscle and fat. Ingredients: salt, spices, peppercorns and roughly milled pepper, garlic crushed and worked into the mixture. Other ingredients (if any): still white or red wine, sugar and/or dextrose and/or fructose and/or lactose, starter ferment, sodium and/or potassium nitrite, ascorbic acid and sodium salt. The use of mechanically recovered meat is prohibited. Preparation: the pieces of muscle and fat are carefully trimmed, with removal of the larger bits of connective tissue, soft fat, lymph nodes and nerves. The meat is ground in mincers using blades with 6 mm holes. During mincing, the meat must be at a temperature higher than 0 °C; the meat is salted during slaughter; the other ingredients and flavourings are added to the minced meat. The ingredients are mixed in a vacuum machine or at atmospheric pressure for a long period. Salame Cremona is packed into natural porcine, bovine, equine or ovine casings of an initial diameter of 65 mm or more. The sausage is tied off manually or mechanically with string. The product may be kept in storage chambers for up to one day at a temperature between 2 °C and 10 °C. The product is warm-dried at a temperature of between 15 °C and 25 °C. Maturing takes place in premises where there is adequate air circulation at a temperature between 11 °C and 16 °C for a period of at least five weeks. The period of maturing varies, according to the initial diameter of the casing. Salame Cremona may be released for consumption by the piece, in vacuum packs or in protective atmosphere packs, whole or in thick or thin slices. Producers who wish to use the PGI must respect the rules deposited with the European Union in every particular. Production, packaging and slicing must be carried out under the supervision of the control body referred to in Article 7 of the specification, exclusively in the production area defined in Article 3 of the specification, in order to permit checks and ensure traceability and preserve the products quality features. If the product were to be packaged outside the geographical area specified in the specification, it would be impossible to guarantee continuous controls on all the producers, which would mean that there were serious loopholes in the PGI certification system. With such loopholes it would no longer be possible to guarantee that the name was being used correctly, which would be in the interests neither of the producers nor of the consumer. In other words, not ensuring that packaging operations were subject to controls would lead directly to the elimination of two other basic elements: the guarantee of a consistent level of quality, which is checked in the course of each control operation, and the guarantee of origin, that is the assurance of perfect traceability throughout each stage of processing, including packaging. In addition, authorising packaging outside the traditional geographical area would also jeopardise the quality of Salame Cremona, given that the product would be transported in temperature controlled conditions and sliced at a remove in terms of both time and space, which would affect the organoleptic characteristics of the sausage. 4.6. Link: Salame Cremona is a very well-known product with a long-established reputation, as is clear from its traditional presence in agricultural and food fairs in the Po valley, and its wide distribution on the major national and international markets, which itself justifies the application for it to be recognised as a protected geographical indication. This is confirmed by the appearance of Salame Cremona on lists of the main agri-food products with designation of Italian origin, in annexes on the protection of geographical designations of origin to bilateral agreements between Italy and other European countries (Germany, France, Austria, Spain) from the 1950s to the 1970s. The production of salame is very closely linked with local pig breeding establishments, which go back to Roman times. Salame Cremona is also closely connected with its environment, resulting from the growth, first in the Cremona area and then across the whole Po river plain, of pig-breeding alongside cheese-making and maize-growing. The excellent synergy between traditional production methods and the area in question, which is characterised by a climate prone to fog and not too windy, gives Salame Cremona its unique  and thus distinctive  softness, tenderness and spicy aroma. The production area has soils typical of alluvial regions and has been used for pig raising for many centuries, first on family farms and then on an increasingly commercial scale. The production area is made up of very uniform countryside in this part of the Po plain: completely flat, crossed by rivers and canals and marked by crop products, particularly grassland and maize. Throughout the production area autumns and winters are fairly harsh, and very wet and foggy, while springs are mild and rainy and in summers there are quite high temperatures and frequent short, and very often heavy, rainy periods. However, all this would not have been enough to produce the distinctive quality necessary for Salame Cremona without the human factor: over time, highly specific techniques of preparation and maturing of salame have been perfected in the production area. Even today, Salame Cremona is produced according to processes that fully respect tradition, whilst applying new production technology. The environmental factor (the climate) and the human factor (the highly specialised technical capacity of the various groups of skilled workers producing Salame Cremona), are still nowadays basic and irreplaceable in the specificity and reputation of the product. The main historical records, clearly and precisely mentioning the origin of the product and its link with the region, go back to 1231 and are preserved in the Cremona official archives. They confirm the existence of trade in pigs and meat products between the Cremona region and neighbouring states. Documents from the time of the Renaissance that are included in the litterarum and the fragmentorum bear irrefutable testimony to the presence, but above all the importance, of sausage in the production area identified in the specification. Accounts of the visit of bishop Cesare Speciano (1599-1606) to convents in the region mention that it was customary to distribute a certain quantity of sausage on days when meat was eaten. Still today, Salame Cremona plays an increasingly important role in the main agri-food fairs in Lombardy and the Po valley. Socio-economic sources refer to the presence of a number of producers specialising in the processing of pork who established themselves throughout the Po plain because this activity so perfectly complements the dairy and cheese industry and cereal (mainly maize) production. 4.7. Inspection body: Name : Istituto Nord Est QualitÃ Address : Via Rodeano, 71  I-33038 SAN DANIELE DEL FRIULI (UD) Tel. : (39) 04 32 94 03 49 Fax : (39) 04 32 94 33 57 E-mail : info@ineq.it 4.8. Labelling: The label must bear, in clear, indelible letters larger than those of any other words on the label, the words Salame Cremona, and the words Indicazione Geografica Protetta and/or IGP (PGI). This second term must also be translated into the language of the country in which the product is marketed. It is prohibited to add any other description not expressly provided for. However, references to the name of a person or company, or a private mark, are permitted, as long as they do not constitute praise of the product and are not such as to mislead the consumer. The label must also bear the Community symbol referred to in Article 1 of Commission Regulation (EC) No 1726/98 (1). (1) OJ L 224, 11.8.1998, p. 1.